United States Court of Appeals
                                FOR THE SEVENTH CIRCUIT
                                 CHICAGO, ILLINOIS 60604

                                        July 19, 2010

                                           Before

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge



No. 09-1404

ARTHUR PARRA, SR., et al.,                 Appeal from the United States District Court
                                           for the Northern District of Illinois,
              Plaintiffs-Appellants,       Eastern Division.

       v.                                  No. 07 C 1506

LANGDON NEAL, et al.,                      John W. Darrah, Judge.

               Defendants-Appellees.

                                         ORDER

       No judge of the court having called for a vote on the Petition for Rehearing With
Suggestion for Rehearing En Banc, filed by Plaintiffs-Appellants on July 7, 2010, and all of
the judges on the original panel having voted to deny the same,

      IT IS HEREBY ORDERED that the Petition for Rehearing With Suggestion for
Rehearing En Banc is DENIED.

       The opinion of the court is revised as follows:

        On pages 5-6, we delete the text from, “The plaintiffs cite to no authority for their
assumption that the Board had the legal authority to postpone election day only in the 25th
Ward, . . .” through “The plaintiffs provide no grounds for federal court interference with
the state supreme court’s decision or the Board’s implementation of that decision.2 ”